DETAILED ACTION
This is an allowance of all claims filed on 04/25/2022. Claims 1, 6, 11 and 16 have been amended. Claims 5 and 15 are cancelled. Claims 1-4, 6-14 and 16-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites: “importing the metadata in the volume bootstrap to the target server such that the volume is moved to the target server without copying the data from the volume; and resolving conflicts related to clients in the metadata and clients of the target server.”
Closest prior art Miller et al. [US 2018/0095667] appears to teach a method of selecting a volume attached to a source server and move it to a target server, as well as importing the metadata in the volume boot strap to the target server.
Thompson [US 2008/0065875] appears to teach creating a volume boot strap in the target volume and exporting metadata associated with the save set stored in the selected volume.
However, the prior arts on record alone or in combination do not appear to teach or fairly suggest resolving conflicts related to clients in the metadata and clients of the target server. Based on this rationale, claim 1 and its dependent claims 2-4 and 6-10 are allowed.
Independent claim 11 recites a non-transitory storage medium performing same steps of method recited in Claim 1. Therefore, under the same rationale, Claim 11 and its dependent claims 12-14 and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132